Case 1:17-cv-00066-PLM-PJG ECF No. 438 filed 08/18/20 PageID.7500 Page 1 of 8



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


STRYKER CORPORATION and
HOWMEDICA OSTEONICS CORP.,
                                           Case No.: 1:17-cv-00066-PLM-PJG
                       Plaintiffs,         HON. PAUL L. MALONEY

      vs.

XL INSURANCE AMERICA, INC., formerly
known as WINTERTHUR INTERNATIONAL
AMERICA INSURANCE COMPANY,

                       Defendant.


XL INSURANCE AMERICA, INC.’S OBJECTIONS TO ADMISSION OF STRYKER’S
              DEMONSTRATIVE SLIDES INTO EVIDENCE




                                             CHARLES W. BROWNING (P32978)
                                             PLUNKETT COONEY
                                             38505 Woodward Ave., Ste. 100
                                             Bloomfield Hills, MI 48304
                                             T: (248) 901-4000
                                             cbrowning@plunkettcooney.com




                                       1
Case 1:17-cv-00066-PLM-PJG ECF No. 438 filed 08/18/20 PageID.7501 Page 2 of 8



          Defendant XL Insurance America, Inc. (“XL”) respectfully submits its Objections to

Admission of Plaintiffs Stryker Corporation and Howmedica Osteonics Corp.’s (collectively,

“Stryker”) Demonstrative Slides into Evidence. XL does not object to the admission of Slide 5

as a demonstrative exhibit; XL does, however, object to the remaining 211 slides in Stryker’s

PowerPoint presentation, which is attached as Exhibit A,2 for two reasons. First, the slides are

rife with Stryker’s arguments and theories of its case, which is not evidence. Second, even if the

Court were to find that certain slides constitute a pedagogical aid, they should not be admitted

because they pose a certain danger of unfair prejudice, misleading the jury, and needlessly

presenting cumulative evidence.

I.        The slides reflect Stryker’s arguments and theories of its case, which is not evidence.

          Stryker is seeking to admit its theory of the case—its advocacy—into evidence. This

Stryker cannot do. It is a well-settled principle of law that counsel’s assertions or theories are

not evidence. Mid-Century Ins. Co. v. Fish, 749 F. Supp. 2d 657, 678 (W.D. Mich. 2010)

(“Assertions by counsel do not constitute probative evidence.” (citation and quotation omitted));

Johnson v. Bell, 525 F.3d 466, 485 (6th Cir. 2008) (noting, with approval, a jury instruction that

“[s]tatements, arguments, and remarks of counsel are intended to help you in understanding the

evidence and applying the law, but they are not evidence.”); DeJager Const., Inc. v.

Schleininger, 1996 WL 73168, *8 (W.D. Mich. Mar. 13, 1996) (“Statements of counsel, while

binding as stipulations or concessions if made in open court or in writing, are not ‘evidence’....

They are mere argument.”).




1
    It is XL’s understanding that Stryker has withdrawn slides 21, 24, 25, and 26.
2
 For purposes of clarity, XL will refer to the first slide in Ex. A as “Slide 1,” the second slide as
“Slide 2” and so forth.
                                                  2
Case 1:17-cv-00066-PLM-PJG ECF No. 438 filed 08/18/20 PageID.7502 Page 3 of 8



          XL and Stryker agreed to this general principle of law prior to commencement of trial.

Such agreement is evidenced in Stipulated Instruction No. 8, which states in relevant part: “[t]he

evidence in this case includes only what the witnesses said while they were testifying under oath;

the exhibits that I allowed into evidence; the depositions which were read into evidence or which

you watched on the video screen, the stipulations that the lawyers agreed to; and the facts that I

have judicially noticed. Nothing else is evidence. The lawyers’ statements and arguments are

not evidence.” (ECF No. 387, PageID.5626.)

          Contrary to Sixth Circuit case law and Stipulated Instruction No. 8, Stryker now seeks to

introduce its arguments and theories of the case into evidence through its slides.

          Slides 6-8 exemplify Stryker’s advocacy in these proposed demonstrative exhibits. They

literally show Stryker’s theory of the case in graph form. Stryker has relied on Slides 6-8

numerous times to assert that XL should have paid the “red arrow” before the “white arrow,” but

because XL “flipped the script” and paid the “white arrow” first, the “red arrow” was “pushed”

into the TIG policy.3 According to Stryker, this constitutes bad faith. Thus, because these

graphs portray Stryker’s theories and arguments, it would be impermissible to admit them as

demonstrative evidence. See United States v. Martinez, 588 F.3d 301, 311 (6th Cir. 2009)

(“Demonstrative evidence is admissible to assist jurors in understanding basic principles.”

(Emphasis added)).

          Slides 9-20 contain excerpts from correspondence and testimony. Stryker draws attention

to parts of the correspondence and testimony by magnifying and highlighting certain language.

This overemphasis constitutes Stryker’s understanding of the evidence and advocacy, which is




3
    This is from memory and notes of counsel as a transcript is not yet available.
                                                   3
Case 1:17-cv-00066-PLM-PJG ECF No. 438 filed 08/18/20 PageID.7503 Page 4 of 8



not proper demonstrative evidence. While Stryker is certainly permitted to explain to the jury its

understanding of evidence, admitting slides that are reflective of that understanding is improper.

       Similarly, on Slides 1-4 and 22-23 Stryker overemphasizes certain language and

numerical values, which is reflective of what Stryker believes is relevant for the jury to decide.

For instance, on Slide 2 Stryker highlights the phrase “penalty interest.” Additionally, on Slide

22, under the heading, “Liability Phase – 5.5 years,” Stryker states: “XL vigorously contested

coverage” and “XL lost – it wrongfully denied coverage.” (Emphasis added.) This is loaded

language that is suited for motion papers, not demonstrative evidence. See Martinez, supra.

       Further, Slides 9-12, and 16-17 are titled “Stryker Objects.” This is Stryker’s argument.

Not only does XL oppose this position, but it has introduced evidence to the contrary—i.e. that

Stryker did not object. Similarly, Stryker devotes two slides, 13-14, to overemphasize an email

from Mr. Betz and to depict its assertion that XL acted in bad faith.

       In sum, with the exception of Slide 5, the jury should not be permitted to use Stryker’s

slides during their deliberations because they portray Stryker’s arguments and theories of the

case, which is not proper demonstrative evidence.

II.    The slides will undoubtedly cause unfair prejudice to XL, will mislead the jury, and
       will needlessly present cumulative evidence.

       Even if the Court were to find that the slides constitute a pedagogical aid, the slides may

only be admitted if they are “relevant, probative, and not unduly prejudicial.” United States v.

Stone, No. 10-20123; 2012 WL 933353, at *2 (E.D. Mich. Mar. 20, 2012), citing United States v.

Baldwin, 418 F.3d 575, 579–80 (6th Cir. 2005); see Fed. R. Evid. 403 (“The court may exclude

relevant evidence if its probative value is substantially outweighed by a danger of … unfair

prejudice, ... misleading the jury, … or needlessly presenting cumulative evidence.”). Stryker’s

slides are unduly prejudicial, and thus should not be admitted.

                                                 4
Case 1:17-cv-00066-PLM-PJG ECF No. 438 filed 08/18/20 PageID.7504 Page 5 of 8



        A few cases are instructive. In United States v. Gazie, 786 F.2d 1166, *6 (6th Cir. 1986)

(Table), the Sixth Circuit cautioned that charts and summaries pose a “danger of misleading the

jury,” such that even with a limiting instruction, “the better practice is to allow the exhibit to be

used only as a demonstrative adjunct to testimony, and not to allow the chart to be formally

admitted into evidence and thus go to the jury room.” Id. at *7.

        Additionally, in Nevers v. Altec Indus. Inc., No. 07-CV-12422; 2009 WL 910491 (E.D.

Mich. Mar. 31, 2009), the district court considered the admissibility of a model truck as

demonstrative evidence. Nevers was a product liability case in which the plaintiff alleged

injuries while working on a truck designed by the defendant. The defendant filed a motion in

limine to preclude plaintiff from admitting a model truck with an alternative design as a

demonstrative exhibit. Id. at *4. The defendant argued that while it did not object to plaintiff

using the model truck as a demonstrative at trial, the truck “should not be admitted into evidence

as it has no independent probative value.” Id. (Emphasis added.) In response, the plaintiff

asserted that the model truck with an alternative design “was direct evidence that (1) Defendant

was aware that it was economically and practically feasible to place the controls in an area where

Plaintiff claims that they should have been placed and (2) Defendant had done so prior to

Plaintiff’s injury.” Id.

        The district court ruled that the model truck was not admissible as demonstrative

evidence. In particular, the court stated, “[t]o the extent that Plaintiff seeks to admit evidence of

an economically and practically feasible alternative design, Plaintiff may solicit testimony from

witnesses as to the design and may seek the admission of direct evidence (e.g., photographs,

mock-ups, drawings, etc.) of the alternative design.” Id. The court further noted, “[a]dmission

of the Model Truck, because of the differences between it and the one at issue in this case, runs a



                                                 5
Case 1:17-cv-00066-PLM-PJG ECF No. 438 filed 08/18/20 PageID.7505 Page 6 of 8



substantial risk of confusing or misleading the jury.” Id. See § 401:6 Demonstrative Evidence:

Maps, Models, Drawings, Charts and Tangible Items, 2 Handbook of Fed. Evid. § 401:6 (8th ed.)

(noting that while mathematical certainty is not required for a “drawing, map, model or chart”

that is used for illustrative purposes only, if such “drawing, map, model or chart does not aid in

understanding by reason of such inaccuracies, i.e., is misleading even after being explained, the

exhibit will properly be excluded.”).

       Additionally, in Stryker Corp. v. XL Ins. Am., No. 4:01CV157; 2007 WL 214347 *4

(W.D. Mich. Jan. 23, 2007), Stryker sought to introduce into evidence a “modified version” of an

affidavit that was combined with portions of testimony. XL asserted that it was inadmissible

irrelevant, cumulative, and unduly prejudicial. Stryker disagreed, asserting that it was a proper

demonstrative exhibit. The district court agreed with XL that the modified affidavit was unfairly

prejudicial, reasoning that it contained information that was not part of the original affidavit, as

well as “background information . . . information about shelf life policy not contained in the

affidavit and the compensation rate for one of the parties at the deposition.” Id. The court

further noted that it contained “conclusory statements indicating that the shelf life policy was

unnecessary.”    Id.   Accordingly, the court declined to admit the modified affidavit as a

demonstrative aid on the basis that it was unfairly prejudicial.

       The danger of unfair prejudice to XL if Stryker’s slides are admitted cannot be

overstated. There is a risk that the jury will rely on these slides as conclusive fact. There is also

a risk that the jury will rely on only Stryker’s slides, instead of reviewing the actual evidence and

weighing the credibility of the witnesses. A limiting instruction will not sufficiently curb the risk

of unfair prejudice because the slides present incomplete facts, are conclusory, and are so clearly

skewed in favor of Stryker.



                                                 6
Case 1:17-cv-00066-PLM-PJG ECF No. 438 filed 08/18/20 PageID.7506 Page 7 of 8



       If Stryker wants the jury to focus on certain evidence, Stryker can say as much in its

closing argument, given that the January 23, 2009 and January 30, 2009 letters from Miller

Johnson, the January 26, 2009 email from Mr. Betz, and the transcript of the September 21, 2009

hearing are admitted into evidence. See Exhibits 15, 17, 45, 58; see Slides 9-21. Additionally,

because the correspondence and statements referenced in Slides 9-21 are admitted into evidence,

Slides 9-21 present needlessly cumulative evidence and have no “independent value.” Nevers,

2009 WL 910491 at *4. Further, admitting Slides 9-21, with only certain portions of Exhibits

15, 17, 45, and 58 highlighted, poses the risk of misleading the jury into adopting Stryker’s

emphasis without deliberating the importance of each complete document independently.

Moreover, Slides 1-4, 6-8, and 23, depict inaccurate charts and timelines, and present Stryker’s

theory of the case, which will cause juror confusion and mislead the jury into thinking Stryker’s

assertions are conclusive fact.

       The bottom line: Stryker’s slides, with the exception of Slide 5, present a grave and

actual danger of unfair prejudice to XL. They also pose a certain danger of misleading the jury

and constitute needlessly cumulative evidence. Accordingly, this Court should exclude the

admission of all slides, except for Slide 5.




                                               7
Case 1:17-cv-00066-PLM-PJG ECF No. 438 filed 08/18/20 PageID.7507 Page 8 of 8



                                        CONCLUSION

        Wherefore, XL respectfully requests that the Court preclude the admission of Slides 1-4,

6-20, 22 and 23.



Dated: August 18, 2020                             PLUNKETT COONEY

                                                   By: s/ Charles W. Browning
                                                   CHARLES W. BROWNING (P32978)
                                                   38505 Woodward Ave., Ste. 100
                                                   Bloomfield Hills, MI 48304
                                                   T: (248) 901-4000
                                                   cbrowning@plunkettcooney.com

                                                   Attorneys for Defendant
                                                   XL Insurance America, Inc.



                              CERTIFICATE OF COMPLIANCE

Defendant, XL Insurance America, Inc., certifies that its Objections to Admission of Stryker’s
Slides into Evidence contains 1,824 words and was prepared using Microsoft Word 365. The
word count was determined using Microsoft Word 365’s word count function.

                                            s/Charles W. Browning
                                            Charles W. Browning (P32978)



Open.23899.70385.24769997-1




                                               8
